DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (figures 1-3) in the reply filed on October 24, 2021 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “with the central axis as the axis”. However, it appears the limitation should be amended to –along the central axis”.  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, the limitation “locking members” are interpreted to cover the corresponding structure “screws” described in paragraph [0050].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "each second water inlet hole" in line 6. However, it is unclear whether the limitation is a new limitation or is the antecedent limitation recited in line 4. Clarification is required.
Claim 1 recites the limitation "the corresponding first water inlet hole" in line 7. However, it is unclear whether the limitation is a new limitation or is the antecedent limitation recited in line 2. Clarification is required.
Claims 2-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghnides (US 4,365,755).
With regard to claim 1, Aghnides discloses a device for generating water with air bubbles, comprising: a flow divider (10/17), comprising at least one first water inlet hole (18); a mixer (11), wherein a first chamber (figure 1) is formed between the mixer (11) and the flow divider (10/17), the mixer comprising at least one second water inlet hole (14) and at least one 
With regard to claim 2, Aghnides further discloses the flow divider (17) comprises a first disk portion and a cylinder portion (figure 1), the first disk portion is configured to define a central axis, the flow divider (17) comprises a first surface and a second surface that are opposite to each other, the cylinder portion is configured to extend from the first surface away from the second surface with the central axis as the axis (figure 1).
With regard to claim 4, Aghnides further discloses the mixer (11) comprises a second disk portion and an annular wall portion (11a), the second disk portion is configured to define a central axis, and the second disk portion comprises a third surface and a fourth surface opposite to each other, the annular wall portion is configured to surround a peripheral edge of the second disk portion and protrude from the third surface and the fourth surface (figure 1).
With regard to claim 5, Aghnides further discloses the flow divider (17) comprises a first disk portion and a cylinder portion (figure 1), a portion of the annular wall portion protruding from the third surface of the second disk portion is configured to form an accommodating space (figure 1), after the flow divider (17) and the mixer (11) are assembled, the first disk portion is accommodated in the accommodating space (between the mixer 11 and the flow divider 17).
With regard to claim 6, Aghnides further discloses the flow divider (17) comprises the third surface of the second disk portion is configured to be provided with an annular slot, after 
With regard to claim 7, Aghnides further discloses there are a plurality of second water inlet holes (13/14) which are formed in the second disk portion and configured to extend through the third surface and the fourth surface (figure 1), the plurality of second water inlet holes are uniformly arranged along a circumferential direction of the second disk portion with the central axis as the center; there are a plurality of return holes (12/15) which are formed in the second disk portion and configured to extend through the third surface and the fourth surface, the plurality of return holes are uniformly arranged along the circumferential direction of the second disk portion with the central axis as the center (figure 1).
With regard to claim 8, Aghnides further discloses the plurality of return holes (12/15) are closer to the central axis than the plurality of second water inlet holes (13/14).
With regard to claim 9, Aghnides further discloses a filter screen assembly (upper 12 screens, figure 1) disposed in the second chamber.
With regard to claim 10, Aghnides further discloses the filter screen assembly comprises a plurality of first filter screens (upper 12 screens) and a plurality of second filter screens (lower 12 screens), the plurality of first filter screens and the plurality of second filter screens are alternately stacked, and a mesh number of each of the first filter screens is different from that of each of the second filter screens (figure 1).
With regard to claim 11, Aghnides further discloses a plurality of locking members for connecting the flow divider and the mixer (figure 1).
With regard to claim 13, Aghnides further discloses the device for generating water with air bubbles is a shower or a bubbler (abstract).
With regard to claim 14, Aghnides further discloses the air intake runner (19) is formed on the flow divider (10/17).
.

Claim(s) 1, 2, 5, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghnides (US 2,998,928).
With regard to claim 1, Aghnides discloses a device for generating water with air bubbles, comprising: a flow divider (15), comprising at least one first water inlet hole (20); a mixer (16), wherein a first chamber (figure 1) is formed between the mixer (16) and the flow divider (15), the mixer comprising at least one second water inlet hole (outermost 21, figure 1) and at least one return hole (inner 21, figure 1), and the at least one second water inlet hole (outermost 21) corresponds to the at least one first water inlet hole (20) one by one, and a flow area of each second water inlet hole (outermost 21) is greater than a flow area of the corresponding first water inlet hole (20), the at least one return hole (inner 21), the at least one first water inlet hole  (20), and the at least one second water inlet hole (outermost 21) are all communicated with the first chamber (between the mixer 16 and the flow divider 15); an air intake runner (22) communicated with the first chamber; and a water outlet cover (14), wherein a second chamber is formed between the water outlet cover (14) and the mixer (16), and the at least one second water inlet hole (outermost 21) and the at least one return hole (inner 21) are both communicated with the second chamber (figure 1).
With regard to claim 2, Aghnides further discloses the flow divider (15) comprises a first disk portion and a cylinder portion (figure 1), the first disk portion is configured to define a central axis, the flow divider (15) comprises a first surface and a second surface that are opposite to each other, the cylinder portion is configured to extend from the first surface away from the second surface with the central axis as the axis (figure 1).
With regard to claim 5, Aghnides further discloses the flow divider (17) comprises a first disk portion and a cylinder portion (figure 1), a portion of the annular wall portion protruding from 
With regard to claim 9, Aghnides further discloses a filter screen assembly (13, figure 1) disposed in the second chamber.
With regard to claim 11, Aghnides further discloses a plurality of locking members (17/18/19/24) for connecting the flow divider and the mixer (figure 1).
With regard to claim 12, Aghnides further discloses the flow divider (15) comprises a plurality of through holes (24), and the mixer (16) comprises a plurality of connecting posts (19) which are configured to protrude from a surface of the mixer (16) facing away from the flow divider (15), the plurality of through holes (24) are configured to correspond to the plurality of connecting posts (19) one by one, and the plurality of locking members are respectively connected to the plurality of connecting posts by extending through the plurality of through holes (Col. 2 lines 45-59).
With regard to claim 13, Aghnides further discloses the device for generating water with air bubbles is a shower or a bubbler (abstract).
With regard to claim 15, Aghnides further discloses the air intake runner (22) is formed between the flow divider (15) and the water outlet cover (figure 1).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752